Citation Nr: 0841712	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-28 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits, to include dependency and indemnity compensation, 
non-service-connected death pension, and accrued benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The appellant in this matter is the surviving spouse of a 
deceased individual who allegedly had recognized service in 
the Armed Forces of the United States. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision letter issued 
by the Department of Veterans Affairs (VA),  Regional Office 
(RO), in Manila, the Republic of the Philippines, that denied 
the above claim.


FINDING OF FACT

The appellant's spouse did not have verified active military 
service with the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.159 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008) are applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of her claim.   

Eligibility for VA benefits

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).   

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  Thus, if the United States service 
department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).  

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The RO 
requested the National Personnel Records Center (NPRC) to 
verify the appellant's spouse's dates of active service with 
the United States Armed Forces.  The NPRC responded in 
January 2007 and in August 2007 with the following comments:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
the recognized guerrillas, in the service 
of the United States Armed Forces. 

In November 2006, the appellant submitted an Affidavit For 
Philippine Army Personnel that shows that her spouse had 
service with the U.S. Armed Forces of the Far East (USAFFE) 
from December 1942 to May 1945.  She also submitted a 
Certification from the Armed Forces of the Philippines, 
Office of the Adjutant General dated in August 2006 
suggesting recognized guerilla service from December 1942 to 
May 1945.  Unfortunately, VA is bound by the determination of 
the service department, in this case communicated by the 
NPRC.  As this office has not verified the spouse's active 
military service with the United States Armed Forces, the 
appellant is ineligible for VA benefits. 

The Board has also considered the various statements 
submitted by the appellant in support of her claim for 
benefits with regard to her spouse's asserted active military 
service with the United States Armed Forces.  The appellant's 
own assertions as to her spouse's particular service fail to 
meet the requirements of 38 C.F.R. § 3.203(a) because the 
assertions do not constitute a document from a United States 
service department.  Alternatively, the United States service 
department's (i.e., the NPRC's) communications that failed to 
verify the alleged service are binding on VA.  38 C.F.R. § 
3.203; Duro, 2 Vet. App. at 530.  The service department has 
determined that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the United States Armed Forces.  
Moreover, the affidavit and certificate that the appellant 
submitted do not verify her spouse's service, as necessary 
for entitlement to VA benefits.  The Board must therefore 
find that the appellant's spouse did not have the type of 
qualifying service, enumerated in 38 C.F.R. § 3.40, that 
would confer basic eligibility for VA benefits.  Accordingly, 
the appellant's claim for entitlement to VA death benefits 
must be denied, due to the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Basic eligibility requirements for VA death benefits having 
not been met, the claim is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


